IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NOS. WR-93,889-01 & -02


                   EX PARTE WESLEY NATHANIAL HOLT, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. 24110A AND 24464A IN THE 91ST DISTRICT COURT
                           FROM EASTLAND COUNTY


       Per curiam. Yeary, J., filed a concurring opinion joined by Keller, P.J. and Slaughter,
J.

                                            ORDER

       Applicant pleaded guilty to possession with intent to deliver methamphetamine and

aggravated sexual assault of a child and was sentenced to imprisonment. Applicant, through habeas

counsel, filed these applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his guilty plea in each case was involuntary because trial counsel,

who was a different lawyer in each case, provided ineffective assistance. Applicant has alleged

supporting facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex

parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be
                                                                                                       2

developed.

        The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order both trial counsel to respond to Applicant’s allegations

against them. In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues and resolving whether Applicant’s guilty pleas were involuntary. The trial court may

make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:
Do not publish                          August 24th, 2022